Citation Nr: 1747434	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-41 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic lumbar spine disability (claimed as back pain).

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for chronic cervical spine disability (claimed as neck pain).

3.  Entitlement to service connection for chronic cervical spine disability (claimed as neck pain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2014 decision which denied service connection for the Veteran's back pain and reopened the Veteran's claim for service connection for chronic cervical spine disability (claimed as neck pain), but denied it on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for a lumbar spine disability and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The February 2004 rating decision that denied service connection for a cervical spine disability was not timely appealed and is final. 

2.  Some of the evidence received since the February 2004 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.






CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

Service connection for a cervical spine disability was originally denied by a rating decision in March 1992.  The RO denied the claim because there was no evidence of a nexus between the Veteran's current cervical radiculopathy and service.  The Veteran did not file a timely notice of disagreement or submit new and material evidence within 1 year of the rating decision, and therefore, the March 1992 rating decision became final.  See 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).  

In May 2003, the Veteran filed a petition to reopen his claim for service connection for a cervical spine disability.  In a February 2004 rating decision, the RO declined to reopen the Veteran's claim because there was no evidence relating the cervical spine disability to service.  The Veteran did not file a timely notice of disagreement or submit new and material evidence within 1 year of the rating decision, and therefore, the February 2004 rating decision became final.  See 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103.  

In February 2014, the Veteran filed his request to reopen the claim for service connection for a cervical spine disability.  In the June 2014 rating decision on appeal, the RO reopened the Veteran's claim but denied it on the merits. 

The evidence received subsequent to the February 2004 rating decision includes, in relevant part, the Veteran's February 2014 lay statement in which he reported that after he left the hospital in service, a doctor told him that, due to his injury, he would have trouble as he aged.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the lay statement constitutes evidence suggesting that the Veteran's cervical spine disability is related to his in-service injury.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a cervical spine disability.  




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened.


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure there is a complete record upon which to afford him every possible consideration by obtaining new medical opinions.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The purpose of a new examination is to clarify whether any of the Veteran's current disorders were caused or aggravated by his military service.  The medical examiner from the June 2014 examination determined that the Veteran's back and neck disabilities were more likely due to an intervening car accident.  The Board does not find this opinion persuasive because it fails to address several pertinent facts about the Veteran's military history, particularly the Veteran's combat participation.  Additionally, the Board notes that this rationale does not take the Veteran's accounts of his injuries into consideration or his reports of continuity of symptoms since service.  The Board finds the Veteran to be competent and credible in statements regarding his symptoms, the treatment he received during service, and what he was told by his treating physician as there is no reason to doubt him.

The Veteran states that his current back disability was caused or aggravated by his in-service duties.  The Veteran was involved in multiple in-service accidents during his military career.  First, the Veteran injured his neck and back during a parachute jump in 1972 at night.  See October 2014 Statement In Support of Claim, received October 4, 2014, at 1.  He argues that he landed hard and that his records do not show the severity of his landing.  See April 2014 Statement In Support of Claim, received April 29, 2014, at 1.  He stated that he spent a while in the hospital and was sent home on leave.  When he returned, a doctor told him that, due to his injury, he would have trouble as he aged.  See February 2014 Statement In Support of Claim, received February 21, 2014, at 1.

Additionally, the VA examiner's conclusion does not specifically appear to address the well-documented injuries to the Veteran's back and neck during service, regardless of the Veteran's car accident that occurred after service.  In regards to both the Veteran's neck and his back, the VA examiner noted that the Veteran had a normal separation examination.  However, a normal separation examination does not necessarily indicate that the Veteran was not injured at such time, particularly when there is verified combat service and documentation of injuries in the Veteran's treatment records.

Service treatment records clearly demonstrate that the Veteran suffered a cervical strain and back pain following a fall in November 1972.  See November 1972 Service Treatment Records, received December 14, 1977, at 13.  The Veteran reported back and neck issues in August 1973, which also included a cervical strain, and it was also reported that he wore a neck collar, presumably after a military vehicular accident that was mentioned elsewhere in his records.  Id. at 74.  The Veteran reported back pain in June 1974.  Id. at 25.  The Veteran was seen for a neck injury in August 1975 from being in an accident in a truck that had turned over.  Id. at 64.  At that time, he also complained of neck pain.  Id. at 70.  The Veteran also had limited movement of his neck due to his accident with muscle tenderness.  Id. at 71.  The Veteran stated he was in the same accident four years before.  Id.

Furthermore, in addition to his multiple accidents, the medical opinion fails to take into consideration the Veteran's combat service.  A review of the service personnel records show that the Veteran received a Combat Infantryman Badge for his service in Vietnam.  The Veteran states that he carried a heavy pack every day during his combat service.  See August 2016 VA Form 9, received August 22, 2016, at 1.  As a result, in order to adequately assess the Veteran's claim, the Board needs a medical opinion that addresses the totality of the Veteran's history, including whether his combat service may have aggravated or resulted in his injuries.

Lastly, the examiner stated that the Veteran had a negative back examination during his release physical in August 1977.  However, there does not appear to be a specific back or a neck examination that addressed the Veteran's in-service injuries.  His clinical evaluation was merely marked as being normal.  Regarding the Veteran's neck injury, the examiner opined that the time-lapse of 19 years from the Veteran's date of injury in service to complaints in 1991, does negate the possibility of service connection.  The Veteran stated in December 1991, however, that he had had problems with neck pain for a number of years.  See December 1991 Roper Hospital Medical Records, received October 25, 2002, at 5.  As a result, the examiner's opinion does not appear to take into consideration the Veteran's reports of continuity of symptoms.

Given the above, the Board finds that additional opinions should be obtained in order to address the Veteran's contention of his back and neck during and since service and to provide diagnoses and nexus opinions adequately supported by the Veteran's history that also provide a thorough rationale for each finding.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and with his assistance, identify any outstanding records of pertinent medical treatment from VA.  The Board also notes that the record contains private treatment records from the Southeastern Spine Institute.  The Veteran should be contacted to identify any additional private treatment records or opinions he wishes to be added to his record.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159 (c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, schedule the Veteran for new VA back and neck examinations with the appropriate medical examiners in order to obtain new opinions as to the etiology of the Veteran's neck and back conditions.

The entire claims file (i.e. the electronic file) must be made available to the examiner for review.  The examiner must include a notation that a review of the Veteran's entire claims folder was conducted.

(a)  The examiners must identify all current back and neck disorders found to be present.

(b)  The examiners should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back or neck disorder had its clinical onset during his service or is related to any incident of service, to include consideration of the Veteran's fall and multiple military vehicular accidents in addition to his parachuting accident and his Vietnam combat service.  In providing these opinions, the examiners should review and acknowledge the Veteran's complaints of back and neck pain throughout his service and his statements regarding the treatment he received and the nature of his military service.

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).














Department of Veterans Affairs


